PER CURIAM.
In this suit under R.S. § 4915, 35 U.S.C. § 63, 35 U.S.C.A. § 63, appellant seeks a patent on a supposed method and means for generating power. The device consists essentially of a combination of a motor-driven pump, an arrangement of pipes somewhat similar to a syphon, a motor operated by water which flows through the pipes, and a pulley operated by this latter motor. Unless the device can deliver more power at the pulley than is supplied to it by the motor that drives the pump, which is impossible, it can serve no useful purpose. The claims were therefore rightly rej ected.
Affirmed,